THIS INSTRUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

Lea Ann T. Groesser, Esq.
Brownstein Hyatt & Farber, P.C. 410 17th Street, Suite 2200
Denver, Colorado 80202

1

ASSIGNMENT OF LEASES AND RENTS
Loan No. 949951

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) made by HRMED, LLC, a
Colorado limited liability company (“Assignor”), whose address is do
Gibbons-White Incorporated, 2305 Canyon Boulevard, Suite 200, Boulder, Colorado
80302, to and in favor of COLUMN FINANCIAL, INC., a Delaware corporation
(“Assignee”), whose address is 11 Madison Avenue, 5th Floor, New York, New York
10010, Attn: Edmund Taylor.

WITNES SETH:

THAT, WHEREAS, Assignor has executed a certain Promissory Note (the “Note”)
dated of even date herewith, payable to the order of Assignee in the stated
principal amount of FOUR MILLION NINE HUNDRED SIXTY EIGHT THOUSAND SEVEN HUNDRED
FIFTY AND NO/100 DOLLARS ($4,968,750.00); and

WHEREAS, the Note is secured by, among other things, that certain Deed of Trust
and Security Agreement (the “Mortgage”) dated of even date herewith, by Assignor
as Grantor, to the Public Trustee in and for Douglas County, Colorado, for the
benefit of Assignee, as Beneficiary, encumbering that certain real property
situated in the County of Douglas, State of Colorado, as more particularly
described on Exhibit A attached hereto and incorporated herein by this
reference, and all buildings and other improvements now or hereafter located
thereon (collectively, the “Improvements”) (said real property and the
Improvements are hereinafter sometimes collectively referred to as the
“Property”); and

WHEREAS, Assignor is desirous of further securing to Assignee the performance of
the terms, covenants and agreements hereof and of the Note, the Mortgage and
each other document and agreement evidencing, securing, guaranteeing or
otherwise relating to the indebtedness evidenced by the Note (the Note, the
Mortgage and such other documents and agreements, as each of the foregoing may
from time to time be amended, consolidated, renewed or replaced, being
collectively referred to herein as the “Loan Documents”).

NOW, THEREFORE, in consideration of the making of the loan evidenced by the Note
by Assignee to Assignor and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor does hereby
presently irrevocably, absolutely and unconditionally transfer, sell, assign,
grant, pledge and convey to Assignee, its successors and assigns, all of the
right, title and interest of Assignor in and to:

(a) any and all leases, licenses, rental agreements and occupancy agreements of
whatever

form now or hereafter affecting all or any part of the Property (including but
not limited to that certain Rent Credit Agreement between Centura Health
Corporation and Assignor with respect to certain payments to be made to Assignor
pertaining to certain vacant premises located within the Property) and any and
all guarantees, extensions, renewals, replacements and modifications thereof
(collectively, the “Leases”); and

(b) all deposits (whether for security or otherwise), rents, issues, profits,
revenues,

royalties, accounts, rights, benefits and income of every nature arising from
the possession, use, enjoyment or operation of the Property, including, without
limitation, minimum rents, additional rents, termination payments, forfeited
security deposits, liquidated damages following default and all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability due to destruction or damage to the Property, together with the
immediate and continuing right to collect and receive the same, whether now due
or hereafter becoming due, and together with all rights and claims of any kind
that Assignor may have against any tenant, lessee or licensee under the Leases
or against any other occupant of the Property (collectively, the “Rents”).

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns.

IT IS AGREED that, notwithstanding that this instrument is a present, absolute
irrevocable and unconditional assignment of the Rents and of the Leases and a
present, absolute irrevocable and unconditional grant of the powers herein
granted to Assignee, Assignor is hereby permitted, at the sufferance of Assignee
and at its discretion, and is hereby granted a license by Assignee, to retain
possession of the Leases and to collect and retain the Rents unless and until
there shall be a default under the terms of any .of the Loan Documents, which
default has not been cured within any applicable grace or cure period. In the
event of such uncured default, the aforementioned license granted to Assignor
shall automatically terminate without notice to Assignor, and Assignee may
thereafter, without taking possession of the Property, demand, collect (by suit
or otherwise), receive and give valid and sufficient receipts for any and all of
the Rents or take possession of the Leases, for which purpose Assignor does
hereby irrevocably make, constitute and appoint Assignee its attorney-in-fact
with full power to appoint substitutes or a trustee to accomplish such purpose
(which

power of attorney shall be irrevocable so long as any portion of the Loan is
outstanding, shall be deemed to be coupled with an interest, shall survive the
voluntary or involuntary dissolution of Assignor and shall not be affected by
any disability or incapacity suffered by Assignor subsequent to the date
hereof). Further, from and after such termination, Assignor shall be the agent
of Assignee in collection of the Rents, and any Rents so collected by Assignor
shall be held in trust by Assignor for the sole and exclusive benefit of
Assignee, and Assignor shall, within one (1) business day after receipt of any
Rents, pay the same to Assignee to be applied by Assignee as hereinafter set
forth. Furthermore, from and after such uncured default and termination of the
aforementioned license, Assignee shall have the right and authority, without any
notice whatsoever to Assignor and without regard to the adequacy of the security
therefor, to: (a) manage and operate the Property, with full power to employ
agents to manage the same; (b) demand, collect, receive and sue for the Rents,
including those past due and unpaid; and (c) do all acts relating to such
management of the Property, including, but not limited to, negotiation of new
Leases, making adjustments of existing Leases, contracting and paying for
repairs and replacements to the Improvements and to the fixtures, equipment and
personal property located in the Improvements or used in any way in the
operation, use and occupancy of the Property as in the sole subjective judgment
and discretion of Assignee may be necessary to maintain the same in a tenantable
condition, purchasing and paying for such additional furniture and equipment as
in the sole subjective judgment of Assignee may be necessary to maintain a
proper rental income from the Property, employing necessary managers and other
employees, purchasing fuel, providing utilities and paying for all other
expenses incurred in the operation of the Property, maintaining adequate
insurance coverage over hazards customarily insured against and paying the
premiums therefor. Assignee may apply the Rents received by Assignee from the
Property, after deducting the reasonable costs of collection thereof, including,
without limitation, reasonable attorneys’ fees and a reasonable management fee
for any management agent so employed, against amounts expended for repairs,
upkeep, maintenance, service, fuel, utilities, taxes, assessments, insurance
premiums and such other expenses as Assignee incurs in connection with the
operation of the Property and against interest, principal, required escrow
deposits and other sums which have or which shall become due, from time to time,
under the terms of the Loan Documents, in such order or priority as to any of
the items so mentioned as Assignee, in its sole subjective discretion, may
determine. The exercise         .by Assignee of the rights granted Assignee in
this paragraph, and the collection of the Rents and the application thereof as
herein provided, shall not be considered a waiver by Assignee of any default
under the Loan Documents or prevent foreclosure of any liens on the Property nor
shall such exercise make Assignee liable under any of the Leases, Assignee
hereby expressly reserving all of its rights and privileges under the Mortgage
and the other Loan Documents as fully as though this Assignment had not been
entered into.

Without limiting the rights granted hereinabove, in the event Assignor shall
fail to make any payment or to perform any act required under the terms hereof
and such failure shall not be cured within any applicable grace or cure period,
then Assignee may, but shall not be obligated to, without prior notice to or
demand on Assignor, and without releasing Assignor from any obligation hereof,
make or perform the same in such manner and to such extent as Assignee may deem
necessary to protect the security hereof, including specifically, without
limitation, appearing in and defending any action or proceeding purporting to
affect the security hereof or the rights or powers of Assignee, performing or
discharging any obligation, covenant or agreement of Assignor under any of the
Leases, and, in exercising any of such powers, paying all necessary costs and
expenses, employing

counsel and incurring and paying reasonable attorneys’ fees. Any sum advanced or
paid by Assignee for any such purpose, including, without limitation, reasonable
attorneys’ fees, together with interest thereon at the Default Interest Rate (as
defined in the Note) from the date paid or advanced by Assignee until repaid by
Assignor, shall immediately be due and payable to Assignee by Assignor on demand
and shall be secured by the Mortgage and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.

IT IS FURTHER AGREED that this Assignment is made upon the following terms,
covenants and conditions:

1. This Assignment shall not operate to place responsibility for the control,
care,

management or repair of the Property upon Assignee, nor for the performance of
any of the terms and conditions of any of the Leases, nor shall it operate to
make Assignee responsible or liable for any waste committed on the Property by
the tenants or any other party or for any dangerous or defective condition of
the Property or for any negligence in the management, upkeep, repair or control
of the Property. Assignee shall not be liable for any loss sustained by Assignor
resulting from Assignee’s failure or inability to collect Rents, proceeds or
other payments, or to let the Property or from any other act or omission of
Assignee in managing the Property, except for any acts arising from Assignee’s
gross negligence or willful misconduct. ASSIGNOR SHALL AND DOES HEREBY INDEMNIFY
AND HOLD ASSIGNEE HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, LOSS, CLAIM,
DEMAND OR DAMAGE WHICH MAY OR MIGHT BE INCURRED BY REASON OF THIS ASSIGNMENT,
INCLUDING, WITHOUT LIMITATION, CLAIMS OR DEMANDS FOR SECURITY DEPOSITS FROM
TENANTS OF SPACE IN THE IMPROVEMENTS DEPOSITED WITH ASSIGNOR, AND FROM AND
AGAINST ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
ASSIGNEE BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY
OF THE LEASES EXCEPT TO THE EXTENT ARISING OUT OF ASSIGNEE’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. SHOULD ASSIGNEE INCUR ANY LIABILITY BY REASON OF THIS
ASSIGNMENT OR IN DEFENSE OF ANY CLAIM OR DEMAND FOR LOSS OR DAMAGE AS PROVIDED
ABOVE, THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES. AND
ATTORNEYS’ FEES, TOGETHER WITH INTEREST THEREOF AT THE DEFAULT INTEREST RATE
FROM THE DATE PAID OR INCURRED BY ASSIGNEE UNTIL REPAID BY ASSIGNOR, SHALL BE
IMMEDIATELY DUE AND PAYABLE TO ASSIGNEE BY ASSIGNOR UPON DEMAND AND SHALL BE
SECURED BY THE MORTGAGE AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR
ANY PART OF THE INDEBTEDNESS EVIDENCED BY THE NOTE.

2. This Assignment shall not be construed as making Assignee a mortgagee in

possession.

3. Assignee is obligated to account to Assignor only for such Rents as are
actually

collected or received by Assignee.
4. 7150\39\726539.3 5

Assignor hereby further presently and absolutely assigns to Assignee, subject to
the

terms and provisions of this Assignment: (a) any award or other payment which
Assignor may hereafter become entitled to receive with respect to any of the
Leases as a result of or pursuant to any bankruptcy, insolvency or
reorganization or similar proceedings involving the tenants under such Leases;
and (b) any and all payments made by or on behalf of any tenant of any part of
the Property in lieu of Rent. Assignor hereby irrevocably appoints Assignee as
its attorney-in-fact to, from and after the occurrence of a default by Assignor
hereunder or under any of the other Loan Documents which has not been cured
within any applicable grace or cure period, appear in any such proceeding and to
collect any such award or payment, which power of attorney is coupled with an
interest by virtue of this Assignment and is irrevocable so long as any sums are
outstanding under the loan evidenced by the Note.

5. Assignor represents, warrants and covenants to and for the benefit of
Assignee: (a)

that Assignor now is (or with respect to any Leases not yet in existence, will
be immediately upon the execution thereof) the absolute owner of the landlord’s
interest in the Leases, with full right and title to assign the same and the
Rents due or to become due thereunder; (b) that, other than this Assignment and
those assignments, if any, specifically permitted in the Mortgage, there are no
outstanding assignments of the Leases or Rents; (c) that no Rents have been
anticipated, discounted, released, waived, compromised or otherwise discharged,
except for prepayment of rent of not more than one (1) month prior to the
accrual thereof; (d) that to the best of Assignor’s present, actual knowledge
there are no material defaults now existing under any of the Leases by the
landlord or tenant, and there exists no state of facts which, with the giving of
notice or lapse of time or both, would constitute a default under any of the
Leases by the landlord or tenant, except as disclosed in writing to Assignee;
(e) that Assignor has and shall duly and punctually observe and perform all
covenants, conditions and agreements in the Leaks on the part of the landlord to
be observed and performed thereunder, and (f) the Leases are in full force and
effect and are the valid and binding obligations of Assignor, and, to the
knowledge of Assignor, are the valid and binding obligations of the tenants
thereto.

6. Assignor covenants and agrees that Assignor shall not, without the prior
written

consent of Assignee: (a) exclusive of security deposits, accept any payment of
Rent or installments of Rent for more than one (1) month in advance; (b) enter
into any Lease having a term of less than six (6) months; (c) except as may be
expressly permitted by the terms of Section 1.12 of the Mortgage, cancel or
terminate any Lease (other than for non-payment of Rent or any other material
default thereunder) or amend or modify any Lease; (d) except as may be expressly
permitted by the terms of Section 1.12 of the Mortgage, take or omit to take any
action or exercise any right or option which would permit the tenant under any
Lease to cancel or terminate said Lease; (e) except as may be expressly
permitted by the terms of Section 1.12 of the Mortgage, anticipate, discount,
release, waive, compromise or otherwise discharge any Rents payable or other
obligations under the Leases; (f) further pledge, transfer, mortgage or
otherwise encumber or assign the Leases or future payments of Rents except as
otherwise expressly permitted by the terms of the Mortgage or incur any material
indebtedness, liability or other obligation to any tenant, lessee or licensee
under the Leases; or (g) permit any Lease to become subordinate to any lien
other than the lien of the Mortgage.

7. Assignor covenants and agrees that Assignor shall, at its sole cost and
expense, appear

in and defend any action or proceeding arising under, growing out of, or in any
manner connected with the Leases or the obligations, duties or liabilities of
the landlord or tenant thereunder, and shall pay on demand all reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees, which
Assignee may incur in connection with Assignee’s appearance, voluntary or
otherwise, in any such action or proceeding, together with interest thereon at
the Default Interest Rate from the date incurred by Assignee until repaid by
Assignor.

8. At any time, Assignee may, at its option, notify any tenants or other parties
of the

existence of this Assignment. Assignor does hereby specifically authorize,
instruct and direct each and every present and future tenant, lessee and
licensee of the whole or any part of the Property to pay all unpaid and future
Rents to Assignee upon receipt of demand from Assignee to so pay the same (which
demand Assignee shall not make unless there shall be a default under the terms
of any of the Loan Documents, which has not been cured within any applicable
grace or cure period), and Assignor hereby agrees that each such present and
future tenant, lessee and licensee may rely upon such written demand from
Assignee to so pay said Rents without any inquiry into whether there exists a
default hereunder or under the other Loan Documents or whether Assignee is
otherwise entitled to said Rents. Assignor hereby waives any right, claim or
demand which Assignor may now or hereafter have against any present or future
tenant, lessee or licensee by reason of such payment of Rents to Assignee, and
any such payment shall discharge such tenant’s, lessee’s or licensee’s
obligation to make such payment to Assignor.

9. Assignee may take or release any security for the indebtedness evidenced by
the Note,

may release any party primarily or secondarily liable for the indebtedness
evidenced by the Note, may grant extensions, renewals or indulgences with
respect to the indebtedness evidenced by the Note and may apply any other
security therefor held by it to the satisfaction of any indebtedness evidenced
by the Note without prejudice to any of its rights hereunder or under any of the
Loan Documents.

10. The acceptance of this Assignment and the collection of the Rents in the
event

Assignor’s license is terminated, as referred to above, shall be without
prejudice to Assignee. The rights of Assignee hereunder are cumulative and
concurrent, may be pursued separately, successively or together and may be
exercised as often as occasion therefor shall arise, it being agreed by Assignor
that the exercise of any one or more of the rights provided for herein shall not
be construed as a waiver of any of the other rights or remedies of Assignee, at
law or in equity or otherwise, so long as any obligation under the Loan
Documents remains unsatisfied.

11. All rights of Assignee hereunder shall inure to the benefit of its
successors and

assigns; and all obligations of Assignor shall bind its successors and assigns
and any subsequent owner of the Property. All rights of Assignee in, to and
under this Assignment shall pass to and may be exercised by any assignee of such
rights of Assignee. Assignor hereby agrees that if Assignee gives notice to
Assignor of an assignment of said rights, upon such notice the liability of
Assignor to the assignee of the Assignee shall be immediate and absolute.
Assignor will not set up any claim against Assignee or any intervening assignee
as a defense, counterclaim or set-off to any action

brought by Assignee or any intervening assignee for any amounts due hereunder or
for possession of or the exercise of rights with respect to the Leases or the
Rents.

12. It shall be a default hereunder (a) if any representation or warranty made
herein by

Assignor is determined by Assignee to have been false or misleading in any
material respect at the time made, or (b) upon any failure by Assignor to comply
with the provisions of Section 6 above, or (c) upon any failure by Assignor in
the performance or observance of any other covenant or condition hereof and, to
the extent such failure described in this subsection (c) is susceptible of being
cured, the continuance of such failure for thirty (30) days after written notice
thereof from Assignee to Assignor; provided, however, that if such default is
susceptible of cure but such cure cannot be accomplished with reasonable
diligence within said period of time, and if Assignor commences to cure such
default promptly after receipt of notice thereof from Assignee, and thereafter
prosecutes the curing of such default with reasonable diligence, such period of
time shall be extended for such period of time as may be necessary to cure such
default with reasonable diligence, but not to exceed an additional sixty
(60) days. Any such default not so cured shall be a default under each of the
other Loan Documents, entitling Assignee to exercise any or all rights and
remedies available to Assignee under the terms hereof or of any or all of the
other Loan Documents, and any default under any other Loan Document which is not
cured within any applicable grace or cure period shall be deemed a default
hereunder subject to no grace or cure period, entitling Assignee to exercise any
or all rights provided for herein.

13. Failure by Assignee to exercise any right which it may have hereunder shall
not be

deemed a waiver thereof unless so agreed in writing by Assignee, and the waiver
by Assignee of any default hereunder shall not constitute a continuing waiver or
a waiver of any other default or of the same default on any future occasion. No
collection by Assignee of any Rents pursuant to this Assignment shall constitute
or result in a waiver of any default then existing hereunder or under any of the
other Loan Documents.

14. If any provision under this Assignment or the application thereof to any
entity, person

or circumstance shall be invalid, illegal or unenforceable to any extent, the
remainder of this Assignment and the application of the provisions hereof to
other entities, persons or circumstances shall not be affected thereby and shall
be enforced to the fullest extent permitted by law.

15. This Assignment may not be amended, modified or otherwise changed except by
a

written instrument duly executed by Assignor and Assignee.

16. This Assignment shall be in full force and effect continuously from the date
hereof to

and until the Mortgage shall be released of record, and the release of the
Mortgage shall, for all purposes, automatically terminate this Assignment and
render this Assignment null and void and of no effect whatsoever.

17. All notices, demands, requests or other communications to be sent by one
party to the

other hereunder or required by law shall be given and become effective as
provided in the Mortgage.

18. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO, EXCEPT TO THE EXTENT THAT ANY OF SUCH LAWS MAY
NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW
SHALL SO GOVERN AND BE CONTROLLING; AND PROVIDED FURTHER THAT THE LAWS OF THE
STATE IN WHICH THE PROPERTY IS LOCATED SHALL GOVERN AS TO THE CREATION, PRIORITY
AND ENFORCEMENT OF LIENS AND SECURITY INTERESTS IN PROPERTY LOCATED IN SUCH
STATE.

19. This Assignment may be executed in any number of counterparts, each of which
shall

be effective only upon delivery and thereafter shall be deemed an original, and
all of which shall be taken to be one and the same instrument, for the same
effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Assignment identical in form hereto
but having attached to it one or more additional signature pages.

20. In addition to, but not in lieu of, any other rights hereunder, Assignee
shall have the

right to institute suit and obtain a protective or mandatory injunction against
Assignor to prevent a breach or default, or to enforce the observance, of the
agreements, covenants, terms and conditions contained herein, as well as the
right to damages occasioned by any breach or default by Assignor.

21. This Assignment shall continue and remain in full force and effect during
any period

of foreclosure or redemption with respect to the Property.

22. Assignor hereby covenants and agrees that Assignee shall be entitled to all
of the

rights, remedies and benefits available by statute, at law, in equity or as a
matter of practice for the enforcement and perfection of the intents and
purposes hereof. Assignee shall, as a matter of absolute right, be entitled,
upon ex        parte application to a court of applicable jurisdiction, to the
appointment of a receiver to obtain and secure the rights of Assignee hereunder
and the benefits intended to be provided to Assignee hereunder.

23. Notwithstanding anything to the contrary contained in this Assignment, the
liability of

Assignor, and its general partners, if any, or its members, if any, for the
indebtedness secured hereby and for the performance of the other agreements,
covenants and obligations contained herein and in the Loan Documents shall be
limited as set forth in Section 1.5 of the Note.

IN WITNESS WHEREOF, Assignor has executed this Assignment on October 17, 2002
but to be effective as of October 18, 2002.

ASSIGNOR:

HRMED, LLC, a Colorado limited liability company

By: Neil Littmann
Name: Neil Littmann
Title: Manager


     
STATE OF COLORADO
COUNTY OF BOULDER
  §
§
§

This instrument was acknowledged before me on this 17th day of October, 2002, by
Neil Littmann, as Manager of HRMED, LLC, a Colorado limited liability company on
behalf of said company.

Given under my hand and seal of office the day and year last above written.

/s/ Kenneth Diamond
Kenneth Diamond
My Commission Expires: May 18, 2005

